DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-13 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/468,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural limitations of instant claims 1-13 are encompasses in co-pending claims 1-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
The limitation “a tunnel diode with a p-n junction is arranged between two subcells in each case” is unclear and therefore renders the claim indefinite.  It is unclear what the recitation “in each case” constitutes.  One of ordinary skill in the art cannot be reasonably apprised of the scope of the invention.  For purposes of applying art, the limitation is interpreted as “a tunnel diode with a p-n junction is arranged in between each adjacent subcells including the first subcell, the second subcell, the third subcell and the at least fourth subcell”.  Appropriate correction and clarification are required. 
The limitations “a first metamorphic tunnel diode is placed between the n-doped semiconductor mirror and the second subcell” and “a tunnel diode is arranged between the second subcell and the semiconductor mirror so that the metamorphic buffer, the semiconductor mirror, the first metamorphic tunnel diode, and the second subcell are formed on the first subcell in the order mentioned” in lines 12-17 are unclear and therefore render the claim indefinite.  It is not clear if the recited tunnel diodes correspond to the same or to different components within the cell.  Further, it is not clear if said tunnel diodes recited in lines 12-17 correspond to those recited in line 6.  For purposes of applying art, it is interpreted that they are the same and the limitation will be read as: “wherein the tunnel diode between the first and second subcells comprises a first tunnel diode placed between the n-doped semiconductor mirror and the second subcell, wherein the first tunnel diode is arranged between the second subcell and the semiconductor mirror so that the metamorphic buffer, the semiconductor mirror, the first tunnel diode, and the second subcell are formed on the first subcell in the order mentioned”.  Clarification with regards to the structure of the tunnel diodes within the solar cell is required.  
The limitation “fourth subcell” recited in lines 25 and 27 is unclear and therefore renders the claim indefinite.  Claim 1 previously recites “at least one fourth subcell” in line 5 which encompasses a plurality of fourth subcells.  Accordingly, it is unclear as to which fourth subcell among the fourth subcells the claim is referring to.  For purposes of applying art, the limitation is read as “the at least one fourth subcell”.  Appropriate correction and clarification are required.
The limitation “of the fourth” recited in line 21 is unclear.  The limitation appears to be incomplete.  It appears the limitation should read: “of the at least one fourth subcell”.  Appropriate correction and clarification are required.
The limitation “wherein the n-doped layer of the first tunnel diode between the n-doped semiconductor mirror and the second subcell comprises or consists of InGaAs” is unclear and therefor renders the claim indefinite.  The claim previously recites three sets of tunnel diodes.  It is not clear which of the previously recited tunnel diodes correspond to the “first tunnel diode”.  For purposes of applying art, the limitation is interpreted to read as “wherein the n-doped layer of the first metamorphic tunnel diode…”. Appropriate correction and clarification are required.
The limitation “wherein the metamorphic buffer has at least four step layers…” is unclear and therefore renders the claim indefinite.   There is no prior recitation of a “metamorphic buffer”.  Accordingly, the is lack of antecedent basis for this limitation in the claim.  For purposes of applying art, the limitation is interpreted to read as “wherein the n-doped metamorphic buffer had at least four step layers…”.   Appropriate correction and clarification are required.
The limitation “wherein a doping in the layers of an n-doped metamorphic buffer” is unclear and therefore renders the claim indefinite.  The instant claim previously recites “an n-doped metamorphic buffer” in line 10.  It is not clear if “an n-doped metamorphic buffer” as recited in line 29 and “an n-doped metamorphic buffer layer” as recited in line 10 are the same or different.  For purposes of applying art, it is interpreted that the n-doped metamorphic buffers recited in lines 10 and 29 correspond to the same component.  Appropriate correction and clarification are required.
Regarding claims 2-10
	Claims 2-10 are rejected at least based on their dependency on claim 1.
Regarding claim 11
The limitation “the metamorphic buffer” is unclear and therefore renders the claim indefinite.   There is no prior recitation of a “metamorphic buffer” in claim 1 form which claim 11 depends.  While claim 1 recites “an n-doped metamorphic buffer” it is not clear if the buffers are the same or different.  Accordingly, the is lack of antecedent basis for this limitation in the claim.  For purposes of applying art, it is interpreted that the “metamorphic buffer” recited in claim 11 and the “n-doped metamorphic buffer” recited in claim 1 are the same.  Appropriate correction and clarification are required.
Regarding claims 12-13
The limitation “the semiconductor mirror” is unclear and therefore renders the claim indefinite.   There is no prior recitation of a “semiconductor mirror” in claim 1 form which claim 11 depends.  While claim 1 recites “an n-doped semiconductor mirror” it is not clear if said mirrors are the same or different.  Accordingly, the is lack of antecedent basis for this limitation in the claim.  For purposes of applying art, it is interpreted that the “semiconductor mirror” recited in claims 12 and 13 and the “n-doped semiconductor mirror” recited in claim 1 are the same.  
Claims 12-13 further recited the limitation “the layers”.  It is not clear if the “layers” recited in claims 12-13 and the “doped semiconductor layers” recited in line 7 of claim 1 correspond to the same or different layers.  For purposes of applying art, it is interpreted that the “layers” recited in claims 12 and 13 and the “doped semiconductor layers” recited in claim 1 are the same.  
Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0203537, Derkacs in view of CN 106024924, Liu et al. and US 20160133775, Fuhrmann et al.
Regarding claim 1
Derkacs teaches a stacked monolithic multi-junction solar cell (corresponding to monolithic multijunction solar cell subassembly 500) [Figs. 2A-2B, paragraphs 0025 and 0151-0186] comprising: 
a first subcell (corresponding to subcell D) [Figs. 2A-2B and paragraph 0152]; 
a second subcell (corresponding to Subcell C) [Figs. 2A-2B and paragraph 0157]; 
a third subcell (corresponding to Subcell B) [Figs. 2A-2B and paragraphs 0173]; 
at least one fourth subcell (corresponding to Subcell A) arranged in the order mentioned [Figs. 2A-2B and paragraph 0175]; 
a tunnel diode with a p-n junction is arranged between two subcells in each case (p-n tunnel junctions 606/607, 613/614 and 619/620 are disposed between adjacent subcells) [Figs. 2A-2B, paragraphs 0166, 0172 and 0174]; 
an n-doped semiconductor mirror (corresponding to second DBR 608) having a plurality of doped semiconductor layers (n-type AlGaInAs layers) with alternately different refractive indices is arranged between the first subcell (D) and the following second subcell (C) [Figs. 2A-2B and paragraph 0244]; 
an n-doped metamorphic buffer (604) is arranged between the first subcell (D) and the semiconductor mirror (608) [Figs. 2A-2B and paragraph 0158]; 
a first tunnel diode (corresponding to p-n tunnel diode 606/607) is placed between the n-doped semiconductor mirror (608) and the second subcell (C) (the tunnel diode layers 606/607 can alternatively be located between DBR layer 608 and the subcell C) [Figs. 2A-2B, paragraph 0167],
wherein the first tunnel diode (606/607) is arranged between the second subcell (C) and the semiconductor mirror (608) so that the metamorphic buffer (604), the semiconductor mirror (608), the first tunnel diode (606/607), and the second subcell (C) are formed on the first subcell (D) in the order mentioned [Figs. 2A-2B], 
wherein a band gap increases from subcell to subcell starting from the first subcell in the direction of the fourth [Figs. 2A-2B and paragraph 0050], 
wherein each subcell (D, C, B and A) has an n-doped emitter and a p-doped base [Figs. 2A-2B], wherein an emitter and a base of the first subcell (D) each comprise germanium or consist of germanium [Figs. 2A-2B], 
wherein the second, third, and fourth subcells following the first subcell, each have at least one element of main group III and V of the periodic table [Figs. 2A-2B], 
wherein the second subcell (C), the third subcell (B), and the at least one fourth subcell (A) following the first subcell (D) are formed lattice-matched to one another [paragraphs 0016, 0031 and 0127], 
wherein the n-doped layer (606) of the first tunnel diode (606/607) between the n-doped semiconductor mirror (608) and the second subcell (C) comprises or consists of InGaAs [Figs. 2A and 2B, paragraph 0166]. 
Derkacs is silent to the In proportion of the n-doped layer (606) of the first tunnel diode (606/607) between the n-doped semiconductor mirror and the second subcell being at least 20%.
Liu teaches a multi-junction solar cell comprising a first tunnel diode positioned/arranged the n-doped semiconductor mirror and the second subcell (See GaInAs Subcell), wherein the tunnel junction comprises e p-type indium gallium-nitrogen-arsenic (Ga1-yInyNxAs1-x) and a layer of n-type indium gallium arsenic (Ga1-zInzAs) [Abstract].  The tunnel junction disclosed in Liu having a higher conductivity and strong light transmittance compared to ordinary tunnel junctions and, as a rigid material, it can filter a large number of threading dislocations and misfit dislocations, reduce non-radiative recombination, and improve minority carrier lifetime, thereby improving photoelectric conversion efficiency [paragraph 0053].
Liu further teaches optimizing/adjusting the proportion of In within the GaInAs n-doped layer in order to achieve the desired lattice constant and bandgap profile [paragraphs 0032 and 0040].
Derkacs and Liu are analogous inventions in the field of stacked monolithic multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first tunnel junction (606/607) of Derkacs with a Ga1-yInyNxAs1-x /Ga1-zInzAs tunnel junction, as disclosed in Liu, because said tunnel junction exhibits a higher conductivity and strong light transmittance compared to ordinary tunnel junctions and, as a rigid material, it can filter a large number of threading dislocations and misfit dislocations, reduce non-radiative recombination, and improve minority carrier lifetime, thereby improving photoelectric conversion efficiency [paragraph 0053].
Further, in the absence of criticality or unexpected results with respect to the proportion of In within the n-doped layer of the first tunnel junction (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired lattice constant and bandgap profile [Liu, paragraphs 0032 and 0040].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Examiner notes that, as in Derkacs, the first tunnel diode of Liu is positioned/arranged between a Ge bottom substrate/cell and a GaInAs subcell.  Accordingly, it is suitable for the embodiments disclosed in Derkacs.
Modified Derkacs teaches the n-doped metamorphic buffer (604) comprising a compositionally step-graded series of layers [Derkacs, paragraph 0158].  However, modified Derkacs does not teach the metamorphic buffer has at least four step layers and at least one overshoot layer, wherein a doping in the layers of an n-doped metamorphic buffer is below a value of 1x1018 cm−3.
Fuhrmann teaches a multijunction solar cell comprising a metamorphic buffer layer (40) having five or six step layers is formed between two subcells (20 and 30) [Figs. 1a-1c, paragraphs 0018 and 0037], wherein the metamorphic buffer comprises at least one overshoot layer (corresponding to fourth layer 44 having a lattice constant ap4 that is larger than the lattice constants a1 and a2 of adjacent solar subcells 20 and 30) [Fig. 1b and paragraphs 0039-0043], and wherein the doping concentration of the layers in the n-doped metamorphic buffer is below a value of 1x1018 cm−3 (does not exceed 1x1019 cm−3) [paragraph 0020].
The fourth layer reading on instant claimed overshoot layer as it has a lattice constant that is larger than that of the subcells 20 and 30. Layers 41-43 and 45 reading on the at least four step layers.
The overshoot layer (44) providing a high relaxation of the buffer in view of the bigger lattice constant ap4 compared to that of the adjacent subcell (30) [paragraph 0043], wherein the series of at least four step layers provide for a high-quality metamorphic buffer that is effective in suppressing the propagation of dislocations of the buffer into the surrounding active regions thereby increasing the total efficiency of the solar cell stack [paragraph 0013].
Modified Derkacs and Fuhrmann are analogous inventions in the field of multi-junction solar cell stacks.  It would have been obvious to one skilled in the art at the time of the invention to modify the metamorphic buffer layer of Derkacs to comprise a series of at least four step graded layers and at least one overshoot layer wherein the doping in the layers is below a value of 1x1018 cm−3, as in Fuhrmann, in order to achieve a high relaxation of the buffer while effectively suppressing the propagation of dislocations of the buffer into the surrounding active regions thereby increasing the total efficiency of the solar cell stack [paragraphs 0013, 0020 and 0043].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 2 
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the n-doped layer (606) of the first tunnel diode (607/606) is doped with at least 1x1019 cm−3 (greater than 1e19) [Liu, paragraph 0045].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 3
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the n-doped layer (606) of the first tunnel diode is doped with at least 5x1018 cm−3 (greater than 1e19) [Liu, paragraph 0045].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 4
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the n-doped layer (606) of the first tunnel diode has less than 1% P (the n-doped layer comprises GaInAs) [Liu, paragraph 0045].
In the absence of any indication that the n-doped layer within the first tunnel diode comprises P, it is assumed that it does not.
Regarding claim 5
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the n-doped layer (606) of the first tunnel diode has less than 1% Al (the n-doped layer comprises GaInAs) [Liu, paragraph 0045].
In the absence of any indication that the n-doped layer within the first tunnel diode comprises Al, it is interpreted that it does not.
Regarding claim 6
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the p-doped layer (607) of the first tunnel diode comprises at least the elements In, Ga, and As (the p-doped layer of the first tunnel diode comprises Ga1-yInyNxAs1-x) [Liu, paragraph 0044].
Regarding claim 7
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein both the thickness of the n-doped layer (606) and also the thickness of the p-doped layer (607) of the first tunnel diode (606/607) are at least 10 nm and at most 100 nm thick (the thickness of the n-doped layer and the p-doped layer within the first tunnel diode is in a range of 5 nm to 100 nm) [Liu, paragraphs 0044-0045].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 8
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the p-doped layer (607) of the first tunnel diode (606/607) is strained by at least 0.5% (0.5% to 5%) compared to the n-doped layer (606) of the first tunnel diode (606/607) [Liu, paragraph 0008].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein the n-doped layer of the first tunnel diode is doped with tellurium [Liu, paragraph 0045].
Regarding claim 10
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein exactly four subcells are provided [Derkacs, Figs. 2A-2B], wherein the fourth subcell (A) has a band gap between 2.0 eV and 1.8 eV (2.0 to 2.20 eV) and the first subcell (D) has a band gap between 0.6 eV and 0.7 eV (0.67eV) [Derkacs, Figs. 2A-2B and paragraph 0050].
With regards to the third subcell (B) has a band gap between 1.4 eV and 1.6 eV, modified Derkacs teaches the third subcell (B) having a bandgap between 1.65 eV and 1.8 eV [Derkacs, paragraph 0050].  The beginning end point of the range in modified Derkacs (1.65eV) being so close to the one claimed (1.6 eV), that one would reasonably expect for them to have the same properties.  The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
With regards to the band gap of the second subcell (C), modified Derkacs teaches the second subcell (C) having a band gap of 1.41 eV to 1.3 eV [Derkacs, paragraphs 0050 and 0084].  Derkacs does not specifically teach the second subcell (C) having a band gap between 1 eV and 1.2 eV. However, modified Derkacs discloses bandgap of the third subcells must be higher than that of the first subcell (Ge subcell D) and lower than that of the top subcell (subcell A) such that light with intermediate bandgaps is converted to electricity [Derkacs, paragraphs 0034-0035]. One of ordinary skill would have found obvious to optimize the relative proportions of the elements within the semiconductor composition of the subcell in order to achieve the desired band gap profile.  Further, one of ordinary skill would have found obvious for the band gap of the second subcell (C) to be between 1.65 eV and 0.7eV in order to capture as much of the wavelength spectrum of light as possible (subcell C is in between subcell B and Subcell D having the respective band gaps as set forth above). 0011
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (1)).
Additionally, one of ordinary skill would appreciate that 1.3 eV is close to 1.2 eV.  The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Regarding claim 11
Modified Derkacs teaches the stacked monolithic multi-junction solar cell as set forth above, wherein at least two layers of the metamorphic buffer (124) have a doping less than 8x1017 cm−3 or less than 3x1017 cm−3 or less than 1x1017 cm−3 or less than 7x1016 cm−3 or less than 4x1016 cm−3 (the doping concentration of the layers in the n-doped metamorphic buffer does not exceed 1x1019 cm−3) [Fuhrmann, paragraph 0020].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0203537, Derkacs in view of CN 106024924, Liu et al. and US 20160133775, Fuhrmann et al. as applied to claims 1-11 above, and further in view of CN 209045576, Gao et al.
Regarding claim 12
All the limitations of claim 1, from which claim 12 depends, have been set forth above.
Modified Derkacs is silent to the layers of the semiconductor mirror having a doping less than 1x1019 cm−3 or less than 5x1018 cm−3 or less than 3x1018 cm−3 or less than 1.5x1018 cm−3 or less than 8x1017 cm−3.
Gao, similar to Derkacs, teaches a multi-junction solar cell comprising a semiconductor mirror (DBR) positioned between a bottom Ge subcell/substrate and a GaInAs subcell, wherein the semiconductor mirror has a doping concentration of 1x1017 [paragraphs 0008 and 0022], said doping concentration (1x1017) meeting with the limitation “the layers of the semiconductor mirror have a doping less than 1x1019 cm−3 or less than 5x1018 cm−3 or less than 3x1018 cm−3 or less than 1.5x1018 cm−3 or less than 8x1017 cm−3”.  
	Modified Derkacs and Gao are analogous inventions in the field of stacked multi-junction solar cells comprising semiconductor mirrors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the doping concentration of the semiconductor mirror (608) in modified Derkacs such that it is less than 1x1019 cm−3 or less than 5x1018 cm−3 or less than 3x1018 cm−3 or less than 1.5x1018 cm−3 or less than 8x1017 cm−3, as in Gao, because such is a suitable doping concentration for semiconductor mirrors [Gao, paragraphs 0008 and 0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 13
All the limitations of claim 1, from which claim 12 depends, have been set forth above.
Modified Derkacs is silent to the layers of the semiconductor mirror having a doping greater than 5x1016 cm−3 or greater than 1x1017cm−3 or greater than 5x1017 cm−3.
Gao, similar to Derkacs, teaches a multi-junction solar cell comprising a semiconductor mirror (DBR) positioned between a bottom Ge subcell/substrate and a GaInAs subcell, wherein the semiconductor mirror has a doping concentration of 1x1017 [paragraphs 0008 and 0022], said doping concentration (1x1017) meeting with the limitation “a doping greater than 5x1016 cm−3 or greater than 1x1017cm−3 or greater than 5x1017 cm−3”.  
	Modified Derkacs and Gao are analogous inventions in the field of stacked multi-junction solar cells comprising semiconductor mirrors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor mirror (608) in modified Derkacs such that the doping concentration is greater than 5x1016 cm−3 or greater than 1x1017cm−3 or greater than 5x1017 cm−3, as in Gao, because such is a suitable doping concentration for semiconductor mirrors [Gao, paragraphs 0008 and 0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0013429, Suarez et al. teaches a multi-junction solar cell comprising a bottom Ge base substrate (302), a buffer layer (306), an InGaAs/GaInNAsSb based subcell (301), an AlGaAs based subcell (303) and an AlGaInP based subcell (305), wherein tunnel junctions are arranged in between each of the subcells (see tunnel junctions 308, 316 an 326) Fig. 3A]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721